DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS), submitted on 14 September 2022, has been considered by the examiner.
Response to Amendment
	This office action is responsive to the amendment filed on 6 July 2022. As directed by the amendment: claims 1, 8, 10, 12, and 16-18 have been amended, claim 11 has been canceled. Thus claims 1-10, and 12-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “the face seal of the first cassette is comprised of an elastomer.” 
Each of claims 12, and 17 recite “the face seal has elastomeric properties. ”
There is not adequate written description for these limitations because there is no written description for the portion of the first cassette that forms the face seal to have an elastomer or elastomeric properties.
	Each of claims 8, 12, and 17 depend upon an independent claim that describes the face seal as being of the first cassette. The claimed first cassette corresponds to the irrigation cassette 100A as described in the specification because claim 1 describes the first cassette as “configured to be used for multiple procedures” and  having “pressurized infusion”. These limitations only relate to the irrigation cassette. [14] “extended use of an irrigation cassette across multiple patients” [21] “Irrigation cassette 100A may or may not have pressurized infusion”. 
	In the drawings of the instant invention, particularly in Figures 2B and 3, the only elastomer is shown as “elastomer for face seal, 302” in Fig 3 and it is part of the second cassette 100B. Fig 2B shows the components of the first cassette 100A that form the face seal include a “face seal channel for irrigation out 210B”, however, there is no elastomer shown. Accordingly, in the Specification, paragraphs [19] and [21] describe the face seal connection. [19] recites “valve 204, e.g. a check valve, connects to face seal channel 210B for irrigation out”. [20] recites “Aspiration cassette 100B may have a channel for irrigation 304 including an elastomer for face seal 302.” There is written description for the connection formed between the first and second cassettes to have an elastomer/elastomeric properties because there is written description for the second cassette to have an elastomer, however, there is not written description for the first cassette to have a component of the face seal with elastomer/elastomeric properties. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 6, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The system of claim 4, wherein the at least one output of the second cassette provides irrigation to an eye.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because  it is unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means” Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See MPEP 2173.05(p) II. In claim 5, the apparatus claimed is “The system of claim 4” and the method step claimed is “wherein the at least one output of the second cassette provides irrigation to an eye”. It is unclear whether infringement occurs when one creates the system that allows the at least one output of the second cassette to provide irrigation to an eye, or whether infringement occurs when the at least one output of the second cassette actually provides irrigation to an eye. For the purpose of examination, claim 5 is being interpreted as “The system of claim 4, wherein the at least one output of the second cassette is configured to provide irrigation to an eye.”
Claim 6 recites “The system of claim 4, wherein the at least one input of the second cassette provides aspiration from an eye.” It is unclear whether infringement occurs when one creates the system that allows the at least one input of the second cassette to provide aspiration from an eye, or whether infringement occurs when the at least one input of the second cassette actually provides aspiration from an eye. See MPEP 2173.05(p) II. For the purpose of examination, claim 6 is being interpreted as “The system of claim 4, wherein the at least one input of the second cassette is configured to provide aspiration from an eye.” 
Claim 13 recites “The system of claim 10, wherein the irrigation cassette is utilized for more than one surgical procedure.” It is unclear whether infringement occurs when one creates the system that allows the irrigation cassette to be utilized for more than one surgical procedure, or whether infringement occurs when the irrigation cassette is actually utilized for more than one surgical procedure. See MPEP 2173.05(p) II. For the purpose of examination, claim 13 is being interpreted as “The system of claim 10, wherein the irrigation cassette is configured to be utilized for more than one surgical procedure.”
	Claim 14 recites “The system of claim 10, wherein the aspiration cassette is replaced after each surgical procedure.” It is unclear whether infringement occurs when one creates the system that allows the aspiration cassette to be replaced after each surgical procedure, or whether infringement occurs when the aspiration cassette is actually placed after each surgical procedure. See MPEP 2173.05(p) II. For the purpose of examination, claim 14 is being interpreted as “The system of claim 10, wherein the aspiration cassette is configured to be replaced after each surgical procedure.”
	Claim 15 recites “The system of claim 10, wherein the aspiration cassette and irrigation cassette are replaced at differing intervals.” It is unclear whether infringement occurs when one creates the system that allows the aspiration cassette and irrigation cassette to be replaced at differing intervals, or whether infringement occurs when the aspiration cassette and irrigation cassette are replaced at differing intervals. See MPEP 2173.05(p) II. For the purpose of examination, claim 15 is being interpreted as “The system of claim 10, wherein the aspiration cassette and irrigation cassette are configured to be replaced at differing intervals.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eubanks et al. (US 9,775,964 B2) in view of Woolford et al. (US 2013/0267779 A1), Traxinger (US 2005/0118048 A1), and Barnitz et al. (US 5,810,766 A).
Regarding claim 1, Eubanks et al. discloses a system, comprising: a first section (see annotated figure below) having at least one input (154 Fig 4A); a second section (see annotated figure below) having at least one input (132 Fig 4A) and at least one output (134 Fig 4A); and a link (134 Fig 5C, the link is in fluid communication with the output of the second section) between the first section and the second section and wherein the first section is configured for pressurized infusion (Col 8 lines 63-66 “infusion system 106 comprises a high pressure peristaltic pump capable of infusing fluid at a rate of up to 120 ml/min at a pressure of about 160 psi” the first/infusion section of the tubing cassette is configured to route pressurized infusion fluid to the catheter assembly).

    PNG
    media_image1.png
    865
    518
    media_image1.png
    Greyscale

However, Eubanks et al. fails to disclose the first and second sections are first and second cassettes and wherein the first cassette is configured to be used for multiple procedures and the second cassette is configured to be replaced after each procedure; and wherein at least one valve of the second cassette is configured to automatically connect to a face seal of the first cassette during cassette capture to form the link between the first cassette and the second cassette.  
Woolford et al. teaches separate first (20 Fig 1A) and second (26 Fig 1A) cassettes and wherein the first cassette is configured to be used for multiple procedures and the second cassette is configured to be replaced after each procedure [0073]. It would have been obvious to one of ordinary skill at the time of effective filing for sections of Eubanks et al. to be separate cassettes as taught by Woolford et al. to allow removal of the cassettes at different intervals ([0073] “can be used for a number of surgical procedures (being changed every certain number of hours (e.g., 24 hours))”) to have a more cost effective system.
Traxinger teaches two separate cassettes (Tubing Cartridge 201 Fig 5, Pump/Sensor Cartridge 202 Fig 7), connectable to each other [0048] through a fitting (305 Fig 5) and an input end (801 Fig 8). It would have been obvious to one of ordinary skill at the time of effective filing to include a fitting and an input end on the tubing as taught by Traxinger between the two sections of modified Eubanks et al. to provide sufficient structure for the sections to be separate cassettes connected to each other.
Barnitz et al. teaches a at least one valve (endcap 42 together with check valve 44 Fig 4 can be considered at least one valve) of a cassette (14 Fig 4) is configured to automatically connect to a face seal (142 Fig 5) of a second component (12 Fig 4) during cassette capture to form the link between the cassette and the second component (Col 3 lines 56-59 “Sealing member 142 may be located between cassette 14 and tubular member 140a to seal the interface between base member 12 and cassette 14”, Col 7 lines 1-13 the biasing spring of the latch sub-assembly holds the cassette and the base member together tightly automatically which forms the seal). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the second cassette of modified Eubanks et al. to include at least one valve as taught by Barnitz et al. to prevent unintentional reverse flow of liquid (Col 5 lines 42-44) and it would have been obvious for the second cassette of modified Eubanks et al. to be configured to automatically connect to a face seal of the first cassette during cassette capture as taught by Barnitz et al. to provide a simple way to securely connect all couplings without needing the user to connect each coupling individually and to allow simple disconnection of the cassettes. Additionally it would have been obvious to one of ordinary skill in the art to modify the orientation of the check valve as taught by Barnitz et al. such that it is configured to allow irrigation fluid to flow towards the patient. Accordingly Woolford et al. teaches a check valve (234 Fig 7) preventing fluid from flowing from the patient to the inflow cassette (20 [0073]).
Regarding claim 2, modified Eubanks teaches the system of claim 1. Modified Eubanks further teaches wherein the first cassette is an irrigation cassette (modified 1st section of Eubanks, col 10 lines 17-22).
Regarding claim 3, modified Eubanks teaches the system of claim 2. Modified Eubanks further teaches wherein the at least one input (Eubanks 154) of the first cassette is connected to a bag for irrigation (Eubanks 108 Fig 3).  
Regarding claim 4, modified Eubanks teaches the system of claim 1. Modified Eubanks further teaches wherein the second cassette is an aspiration cassette (modified 2nd section of Eubanks, col 10 lines 17-22).  
Regarding claim 5, modified Eubanks teaches the system of claim 4. Modified Eubanks teaches wherein the at least one output (Eubanks 134 Fig 4A) of the second cassette is fully capable of providing irrigation to an eye (Eubanks col 1 lines 16-46).
Regarding claim 6, modified Eubanks teaches the system of claim 4. Modified Eubanks teaches wherein the at least one input (Eubanks 132 Fig 4A) of the second cassette is fully capable of providing aspiration from an eye (Eubanks col 1 lines 16-46).  
Regarding claim 7, modified Eubanks teaches the system of claim 1. Modified Eubanks teaches wherein the link is an inter-cassette irrigation connection (Traxinger- connectors 305 Fig 5 and 801 Fig 8 allow fluid flow through when the cassettes are connected, Eubanks- 134 Fig 5C, the connection tubing is between the first and second cassettes of modified Eubanks and carries irrigation fluid).  
Regarding claim 9, modified Eubanks teaches the system of claim 7. Modified Eubanks further teaches wherein the link further comprises a channel for irrigation (134 Fig 5C, the tubing between the first and second cassettes of modified Eubanks carries irrigation fluid).	
Regarding claim 10, Eubanks et al. discloses a phacoemulsification system (the system is fully capable of being used for phacoemulsification, it contains infusion, aspiration and device powering capabilities, col 5 lines 36-42), comprising: a surgical handpiece (120 Fig 2); a first section; and a second section (see annotated figure below); -2-S/N 16/256,996Atty. Docket No. JSV7015USNP1 wherein the first and second sections include an aspiration section (See below, 2nd section) connected to the surgical handpiece via one or more tubing lines (132, 134 Fig 2) and at least one output (134 Fig 2, “infusion tubing); wherein the first section is configured for pressurized infusion (Col 8 lines 63-66 “infusion system 106 comprises a high pressure peristaltic pump capable of infusing fluid at a rate of up to 120 ml/min at a pressure of about 160 psi” the first/infusion section of the tubing cassette is configured to route pressurized infusion fluid to the catheter assembly).

    PNG
    media_image1.png
    865
    518
    media_image1.png
    Greyscale

However, Eubanks et al. fails to disclose the first and second sections are first and second cassettes and wherein the first cassette is configured to be used for multiple procedures and the second cassette is configured to be replaced after each procedure; and wherein at least one valve of the second cassette is configured to automatically connect to a face seal of the first cassette during cassette capture.
Woolford et al. teaches separate first (20 Fig 1A) and second (26 Fig 1A) cassettes and wherein the first cassette is configured to be used for multiple procedures and the second cassette is configured to be replaced after each procedure [0073]. It would have been obvious to one of ordinary skill at the time of effective filing for sections of Eubanks et al. to be separate cassettes as taught by Woolford et al. to allow removal of the cassettes at different intervals ([0073] “can be used for a number of surgical procedures (being changed every certain number of hours (e.g., 24 hours))”) to have a more cost effective system.
Traxinger teaches two separate cassettes (Tubing Cartridge 201 Fig 5, Pump/Sensor Cartridge 202 Fig 7), connectable to each other [0048] through a fitting (305 Fig 5) and an input end (801 Fig 8). It would have been obvious to one of ordinary skill at the time of effective filing to include a fitting and an input end on the tubing as taught by Traxinger between the two sections of modified Eubanks et al. to provide sufficient structure for the sections to be separate cassettes connected to each other.
Barnitz et al. teaches a at least one valve (endcap 42 together with check valve 44 Fig 4 can be considered at least one valve) of a cassette (14 Fig 4) is configured to automatically connect to a face seal (142 Fig 5) of a second component (12 Fig 4) during cassette capture (Col 3 lines 56-59 “Sealing member 142 may be located between cassette 14 and tubular member 140a to seal the interface between base member 12 and cassette 14”, Col 7 lines 1-13 the biasing spring of the latch sub-assembly holds the cassette and the base member together tightly automatically which forms the seal). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the second cassette of modified Eubanks et al. to include at least one valve as taught by Barnitz et al. to prevent unintentional reverse flow of liquid (Col 5 lines 42-44) and it would have been obvious for the second cassette of modified Eubanks et al. to be configured to automatically connect to a face seal of the first cassette during cassette capture as taught by Barnitz et al. to provide a simple way to securely connect all couplings without needing the user to connect each coupling individually and to allow simple disconnection of the cassettes. Additionally it would have been obvious to one of ordinary skill in the art to modify the orientation of the check valve as taught by Barnitz et al. such that it is configured to allow irrigation fluid to flow towards the patient. Accordingly Woolford et al. teaches a check valve (234 Fig 7) preventing fluid from flowing from the patient to the inflow cassette (20 [0073]).
Regarding claim 13, modified Eubanks teaches the system of claim 10. Modified Eubanks teaches wherein the irrigation cassette is fully capable of being utilized for more than one surgical procedure (Woolford “can be used for a number of surgical procedures (being changed every certain number of hours (e.g., 24 hours))”).  
Regarding claim 14, modified Eubanks teaches the system of claim 10. Modified Eubanks teaches wherein the aspiration cassette is fully capable of being replaced after each surgical procedure (the cassette would not be used for more than one surgical procedure because it is no longer sterile).
Regarding claim 15, modified Eubanks teaches the system of claim 10. Modified Eubanks teaches wherein the aspiration cassette and irrigation cassette are fully capable of being replaced at differing intervals (Woolford “can be used for a number of surgical procedures (being changed every certain number of hours (e.g., 24 hours))”, the aspiration cassette of modified Eubanks would not be used for more than one surgical procedure because it is no longer sterile).  
Regarding claim 16, modified Eubanks teaches the system of claim 10. Modified Eubanks teaches wherein the at least one valve is a check valve (Barnitz et al. 44, Col 5 line 26).  
Claims 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eubanks et al. (US 9,775,964 B2) in view of Woolford et al. (US 2013/0267779 A1), Traxinger (US 2005/0118048 A1), Barnitz et al. (US 5,810,766 A) and Nazarifar (US 5,676,530 A).
Regarding claim 8, modified Eubanks teaches the system of claim 7. Modified Eubanks teaches alternate sealing members (Barnitz et al.- 60 and 64 Fig 5) are resilient (Barnitz et al.- Col 2 line 58), however, does not expressly disclose wherein the face seal is comprised of an elastomer.
Nazarifar teaches a face seal (22 Fig 7) is comprised of an elastomer (Col 2 lines 36-38 “Fitting 22 preferably is formed of a resilient material such as silicone rubber or other equivalent elastomer”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the face seal of the first cassette of modified Eubanks to be comprised of an elastomer as taught by Nazarifar to ensure the connection provides a fluid tight seal.
Regarding claim 12, modified Eubanks teaches the system of claim 10. Modified Eubanks teaches alternate sealing members (Barnitz et al.- 60 and 64 Fig 5) are resilient (Barnitz et al.- Col 2 line 58), however, does not expressly disclose wherein the face seal has elastomeric properties.
Nazarifar teaches a face seal (22 Fig 7) has elastomeric properties (Col 2 lines 36-38 “Fitting 22 preferably is formed of a resilient material such as silicone rubber or other equivalent elastomer”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the face seal of modified Eubanks to have elastomeric properties as taught by Nazarifar to ensure the connection provides a fluid tight seal.
Regarding claim 17, modified Eubanks teaches the system of claim 16. Modified Eubanks teaches alternate sealing members (Barnitz et al.- 60 and 64 Fig 5) are resilient (Barnitz et al.- Col 2 line 58), however, does not expressly disclose wherein the face seal has elastomeric properties.
Nazarifar teaches a face seal (22 Fig 7) has elastomeric properties (Col 2 lines 36-38 “Fitting 22 preferably is formed of a resilient material such as silicone rubber or other equivalent elastomer”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the face seal of modified Eubanks to have elastomeric properties as taught by Nazarifar to ensure the connection provides a fluid tight seal.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 6,511,454 B1) in view of Barnitz et al. (US 5,810,766 A).
	Regarding claim 18, Nakao et al. discloses a system (Fig 1), comprising: a first cassette (20 Fig 2) having at least one input (6, 23 Fig 3); and a second cassette (30 Fig 2) having at least one input (25a,b Fig 3) and at least one output (32a,b Fig 3); wherein the first cassette is configured for pressurized infusion (Col 3 lines 62-64 “An irrigation bottle 5 filled with an irrigation fluid is adjusted its height by the vertical movement of the pole 3 thereby to regulate pressure of the irrigation fluid.” The first cassette is configured to route the pressurized infusion fluid); wherein the second cassette is configured to connect to the first cassette during cassette capture (the second cassette connects to the first cassette via connecting unit 22 Fig 3); and wherein the first cassette is configured for multiple procedures (the first cassette is fully capable of being removed after multiple procedures) and the second cassette is configured to be replaced after each procedure (the second cassette is fully capable of being removed after each procedure). However, Nakao et al. does not explicitly disclose wherein at least one valve of the second cassette is configured to automatically connect to a face seal of the first cassette during cassette capture.  
Barnitz et al. teaches wherein at least one valve (endcap 42 together with check valve 44 Fig 4 can be considered at least one valve) of a cassette (14 Fig 4) is configured to automatically connect to a face seal (142 Fig 5) of a second component (12 Fig 4) during cassette capture (Col 3 lines 56-59 “Sealing member 142 may be located between cassette 14 and tubular member 140a to seal the interface between base member 12 and cassette 14”, Col 7 lines 1-13 the biasing spring of the latch sub-assembly holds the cassette and the base member together tightly automatically which forms the seal). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the second cassette of Nakao et al. to include at least one valve as taught by Barnitz et al. to prevent unintentional reverse flow of liquid (Col 5 lines 42-44) and it would have been obvious for the cassette of Nakao et al. to be configured to automatically connect to a face seal of the first cassette during cassette capture as taught by Barnitz et al. to provide a simple way to securely connect all couplings without needing the user to connect each coupling individually and to allow simple disconnection of the cassette.
Regarding claim 19, modified Nakao et al. discloses the system of claim 18, wherein the first cassette is an irrigation cassette (the first cassette is capable of supplying both irrigation and aspiration).  
Regarding claim 20, modified Nakao et al. discloses the system of claim 19, wherein the second cassette is an aspiration cassette (the second cassette is capable of supplying both irrigation and aspiration).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783